DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06 April 2022 has been entered.
Claim Status
3. 	Claims 1, 5-8, 15 and 16 are pending. 
	The claims have been examined to the extent that they read on the elected combination of each of the PDE4D7, PDE4D5 and PDE4D9 variants. 
Note that in the reply of 03 July 2019, Applicant elected Group I.  The election of a particular species of PDE4D isoforms was not clearly stated in this response. In a telephone conversation with Akhiro Matsuya on 16 September 2019, Mr. Matsuya elected the combination of each PDE4D7, PDE4D5 and PDE4D9. 
In the reply of 06 April 2022, Applicant amended the claims to now recite administering a pharmaceutical compound that inhibits or stimulates a PDE4D variant selected from PDE4D1, PDE4D2, PDE4D3, PDE4D4, PDE4D5, PDE4D6, PDE4D8 and PDE4D9. The recited pharmaceutical compounds that inhibit or stimulate the distinct PDE4D variants / isoforms each consist of different chemical structures and have different biological effects. The pharmaceutical compounds to the distinct PDE4D variants do not have both a common property or activity and a common structure essential to that property or activity as is required to establish that they are of a similar nature. Thus, the species lack the same or corresponding technical feature. In view of the original election of the combination of variants of PDE4D7, PDE4D5, and PDE4D9, the election of the pharmaceutical compounds is considered to also be limited to compounds that inhibit or stimulate the elected variants of PDE4D5 and PDE4D9 (note that the claims do not encompass administering pharmaceutical compounds that inhibit or stimulate PDE4D7). 
The claims encompass non-elected variants and non-elected combinations of variants (i.e., the combinations other than the elected combination of each of the PDE4D7, PDE4D5 and PDE4D9 variants) and pharmaceutical compounds that inhibit or stimulate non-elected PDE4D variants; and claim 8 encompasses non-elected indexes iii) and iv) since these indexes require non-elected variants. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
New Claim Rejections - 35 USC § 112(a) – Written Description
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
	To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, ‘‘[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
‘‘[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A ‘‘representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The "structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875.
Herein, the claims encompass methods of treating an individual having prostate cancer who has been determined to have a progressive prostate cancer progression state comprising administering any stimulatory pharmaceutical composition configured to stimulate the activity of a PDE4D variant that is PDE4D5 or PDE4D9 or any inhibitory pharmaceutical composition configured to inhibit the activity of a PDE4D variant that is PDE4D5 or PDE4D9.
The specification (para [0074-0093]; note that paragraph numbering herein is with respect to the published application) defines the stimulatory pharmaceutic composition and the inhibitory pharmaceutical composition as follows:
“…a stimulatory pharmaceutical composition for use in the treatment or prevention of prostate cancer comprising at least one element selected from the group of: [0075] (a) a compound directly stimulating or modulating the activity of a PDE4D variant selected from the group consisting of PDE4D1, PDE4D2, PDE4D3, PDE4D4, PDE4D5, PDE4D6, PDE4D8, PDE4D9, preferably an allosteric agonist of the enzymatic activity; [0076] (b) a compound indirectly stimulating or modulating the activity of the PDE4D variant of (a); [0077] (c) the protein of the PDE4D variant of (a) or a biologically active equivalent thereof; [0078] (d) a nucleic acid encoding and expressing the PDE4D variant of (a); [0079] (e) a miRNA inhibitor specific for miRNAs of the PDE4D variant of (a); [0080] (f) a demethylation agent; and [0081] (g) a phosphodiesterase displacement factor, preferably a peptide, a [0082] peptidomimetic, a small molecule, an antibody or an aptamer, wherein the PDE4D variant is preferably selected from the group consisting of PDE4D5, PDE4D8, PDE4D9.
[0083]…an inhibitory pharmaceutical composition for use in the treatment or prevention of prostate cancer comprising at least one element selected from the group of: [0084] (a) a compound directly inhibiting the activity of a PDE4D variant selected from the group consisting of PDE4D1, PDE4D2, PDE4D3, PDE4D4, PDE4D5, PDE4D6, PDE4D8, PDE4D9, [0085] (b) a compound indirectly inhibiting the activity of the PDE4D variant of (a); [0086] (c) a dominant negative form of the protein of the PDE4D variant of (a) or a biologically active equivalent thereof; [0087] (d) a nucleic acid encoding and expressing a dominant negative form of the PDE4D variant of (a); [0088] (e) a miRNA specific for the PDE4D variant of (a); [0089] (f) an antisense molecule for the PDE4D variant of (a); [0090] (g) a siRNA specific for the PDE4D variant of (a); [0091] (h) an aptamer specific for the expression product of the PDE4D variant of (a) or for the protein of the PDE4D variant of (a); [0092] (i) a small molecule or peptidomimetic capable of specifically binding to the protein of the PDE4D variant of (a); and [0093] (j) an antibody specific for the protein of the PDE4D variant of (a) and/or an antibody variant specific for the protein of the PDE4D variant of (a). wherein the PDE4D variant is preferably selected from the group consisting of PDE4D5, PDE4D8, PDE4D9.

Thus, the claims encompass treatment with a vast number of potential compounds, including antibodies specific to PDE4D5 and PDE49; small molecules, aptamers, polypeptides RNA therapeutics (including, e.g., small interfering RNA (siRNA), microRNA (miRNA), anti-sense oligonucleotides, and steric-blocking oligonucleotides) specific for the PDE4D variants or which indirectly affect an activity of the PDE4D variants; demethylation agent; phosphodiesterase displacement factors; dominant negative forms of the PDE4D variant and nucleic acids encoding for dominant negative forms of the PDE4D variant.
The claims do not define the stimulatory compounds or the inhibitory compounds  in terms of their complete structure or any relevant structural properties.
The specification does not adequately describe in terms of its complete structure or any other relevant identifying characteristics any specific agents encompassed by the claims.
The prior art does teach a limited number of compounds that inhibit PDE4D per se. But there is no evidence of record that such compounds are specific for the particular isoforms of PDE4D5 and PDE4D9. Nor is there any evidence of record to support a conclusion that the limited number of compounds known in the prior art constitutes a representative number of the stimulatory or inhibitory pharmaceutical compounds encompassed by the claims.
With respect to the fact that the specification defines the pharmaceutical compound as including antibodies, the antibodies are not defined in terms of the complete structure of the antibody or the complete heavy and light chain sequences.  A skilled artisan would recognize that the specificity of a conventional antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. It is well established in the prior art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.
The variation encompassed by the presently claimed compounds / compositions is large and the specification does not establish that the species described in the prior art is representative of the claimed genus. Neither does the disclosure provide sufficient evidence that there is a common structure shared by the diverse inhibitory or stimulatory compounds / compositions. The disclosure therefore does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus of antibodies, small molecules, proteins, antisense RNAs, siRNAs, shRNAs, miRNAs, ribozymes, nucleic acids for gene therapy, aptamers or enzymes, which act directly or indirectly on PDE4D or specifically on PDE4D5 or PDE4D9, or demethylating agents for PDE4D5 or PDE4D9, or phosphodiesterase displacement factors, dominant negative forms of the PDE4D variant and nucleic acids encoding for dominant negative forms of the PDE4D variants. .Accordingly, the skilled artisan would not recognize that applicant was in possession of the invention as broadly claimed at the time the application was filed.
The claims define the inhibitory and stimulatory pharmaceutical compounds only in terms of their functional properties. However, naming of a compound in terms of its functional attributes – i.e., ability to target a stroma gene or protein - is not sufficient to describe that compound. More than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement for a specific compound. 
  	As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y.) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.”  This is similar to the present situation since the breadth of the claims comprises administering compounds that inhibit or stimulate PDE4D, or the specific isoforms of PDE4D5 or PDe4D9, directly or indirectly,  which the present inventors were not in the possession of, or which were not known to the inventors.  
Moreover, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir. Feb. 13, 2004) held that:
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”
Herein, the disclosure does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus of pharmaceutical compositions. Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
New Claim Rejections - 35 USC § 112(a) - Enablement
5. Claims 1, 5-8, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection {In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims are drawn to methods of treating an individual having prostate cancer comprising determining that an individual has prostate cancer and a progressive prostate cancer progression state based on the expression level of each of the PDE4D variants of PDE4D5, PDE4D7 and PDE4D9, wherein the PDE4D variants are not used as a reference gene, and then administering to the individual with a progressive state of prostate cancer any stimulatory pharmaceutical composition configured to stimulate the activity of a PDE4D variant that is PDE4D5 or PDE4D9 or any inhibitory pharmaceutical composition configured to inhibit the activity of a PDE4D variant that is PDE4D5 or PDE4D9.
It would appear to be contradictory that a progressive state of prostate cancer can be treated with both a composition that stimulates PDE4D activity, and particularly PDE4D5 and PDE4D9 activity, and a composition that inhibits PDE4D activity, and particularly PDE4D5 and PDE4D9 activity.
The specification (para [0416]) teaches that based on “(n)ormalized expression levels of the PDE4D transcripts across different prostate cancer tissues of the two data sets…,the different 4D transcripts are regulated in an isoform specific manner across the different tissues (ranging from normal prostate, primary prostate cancer with different potential to progress after primary treatment (BCR=biochemical recurrence; CR=clinical recurrence to metastases) to metastatic tissue (hormone naive, i.e., before any anti-androgen therapy; and hormone resistant, i.e., after anti-androgen therapy). For instance, PDE4D3 and PDE4D6 are not highly expressed compared to other 4D transcripts; PDE4D4 is not really changed across tissues; PDE4D5 and PDE4D9 are down-regulated from normal to hormone resistant tissues while PDE4D7 is over-expressed in primary prostate cancer and then becomes again more down-regulated across the other tissues.
See the particular expression levels set forth in Figure 3.
The specification teaches the use of the particular PDE-Index_3, as recited in claim 8, to calculate a PDE-Index for PDE4D5, PDE4D7 and PDE4D9 as indicative of the occurrence of a progressive state of prostate cancer.
However, the specification provides no working examples and does not identify any teachings in the prior art of methods of treating a progressive state of prostate cancer by administering a stimulatory pharmaceutical compound that stimulates PDE4D activity and specifically an activity of PDE4D5 or PDE4D9 or an inhibitor pharmaceutical compound that inhibits PDE4D activity and specifically an activity of PDE4D5 or PDE4D9.
Based on the teachings in the specification that PDE4D5 and PDE4D9 expression levels are decreased in hormone resistant prostate cancer, it is unclear as to how an inhibitor of PDE4D5 or PDE4D9 activity would be effective to treat, e.g., hormone resistant prostate cancer.  
There are no clear teachings in the specification establishing that it was conventional, at the time the invention was made, to predictably treat a progressive state of prostate cancer by administering either a stimulatory pharmaceutical compound that stimulates PDE4D activity and specifically an activity of PDE4D5 or PDE4D9 or an inhibitor pharmaceutical compound that inhibits PDE4D activity and specifically an activity of PDE4D5 or PDE4D9.
There are a limited number of teachings in the prior art regarding methods of inhibiting PDE4D per se in prostate cancer cells.
For example, Rahrmann et al (Cancer Research. 2009. 69(10): 4388-4397; cited in the Office action of 01 October 2019) teaches that in general PDE4D is overexpressed in prostatic epithelial cells of patients with prostatic adenocarcinoma relative to patients with the benign prostatic hyperplasia and teaches that there are changes in the mRNA isoforms for PDEA4D in prostate cancer (e.g., p. 4891-4392 and 4395). It is disclosed that the predominant cDNA of transcripts detected in a pooled sample from prostatic adenocarcinoma RNA consisted of “a first exon that began at base pair 349 of the GenBank deposited sequence for the PDE4D5 isoform (accession no. AF12073.1) and was spliced to exon 2 of PDE4D in a manner identical to the other PDE4D long isoform transcripts” (p. 4392; see also Figure 4). It is stated that “(t)ranscripts initiated at this location would not include the normal translation initiation codon for the published PDE4D5 transcript and would presumably initiate translation at one of the in frame AUG codons present in the truncated mRNA transcript” (p. 4395, col. 2). However, the specification does not teach the sequence of the particular  PDE4D5 and PDE4D9 variants whose expression is altered in progressive prostate cancer so that inhibitors to these nucleic acids could be predictably generated to inhibit the activity of PDE4D5 or PDE4D9. Thus, the teachings of Rahrmann support the unpredictability in the art.
Rahrmann also teaches that PDE4D has been found to be deleted in some cancers and has been proposed to be a tumor suppressor in these cancers (p. 4396, col. 1). It is stated that “As regulation of PDE4D activity is complex, close examination of its genomic sequence, transcriptional regulation, alternative splicing, and other post-transcriptional/translational modifications will be necessary to address the contribution of PDE4D to tumor formation in humans.”
The prior art of Powers (Molecular Cancer Research. 2014. 13(1): 149-160) teaches that the small-molecule PDE4D inhibitors, NVP-ABE171 and cilomilast, inhibited the growth of prostate cancer cells in both in vitro and in vivo mouse models (e.g., abstract). Powers concluded that “Further studies are required to identify whether there are a subset of patients who are likely to benefit from these inhibitors” (p. 158, col. 2). Further, there is no showing that NVP-ABE171 and cilomilast inhibit PDE4D5 or PDE4D9 activity or are specific for PDE4D5 or PDE4D9.
Thus, there is no clear showing in the specification or prior art to establish that it is predictable that a progressive state of prostate cancer (as determined by a PDE-Index calculated from PDE4D5, PDE4D7 and PDE4D9 expression levels) can be treated by administering either a stimulatory pharmaceutical compound that stimulates PDE4D activity and specifically an activity of PDE4D5 or PDE4D9 or an inhibitor pharmaceutical compound that inhibits PDE4D activity and specifically an activity of PDE4D5 or PDE4D9.
Moreover, the claims encompass administering a significantly broad genus of pharmaceutical compounds that have not been adequately described in the specification. The specification has not enabled how to make and use a representative number of such compounds. 
The specification (para [0074-0093]; note that paragraph numbering herein is with respect to the published application) defines the stimulatory pharmaceutic composition and the inhibitory pharmaceutical composition as follows:
“…a stimulatory pharmaceutical composition for use in the treatment or prevention of prostate cancer comprising at least one element selected from the group of: [0075] (a) a compound directly stimulating or modulating the activity of a PDE4D variant selected from the group consisting of PDE4D1, PDE4D2, PDE4D3, PDE4D4, PDE4D5, PDE4D6, PDE4D8, PDE4D9, preferably an allosteric agonist of the enzymatic activity; [0076] (b) a compound indirectly stimulating or modulating the activity of the PDE4D variant of (a); [0077] (c) the protein of the PDE4D variant of (a) or a biologically active equivalent thereof; [0078] (d) a nucleic acid encoding and expressing the PDE4D variant of (a); [0079] (e) a miRNA inhibitor specific for miRNAs of the PDE4D variant of (a); [0080] (f) a demethylation agent; and [0081] (g) a phosphodiesterase displacement factor, preferably a peptide, a [0082] peptidomimetic, a small molecule, an antibody or an aptamer, wherein the PDE4D variant is preferably selected from the group consisting of PDE4D5, PDE4D8, PDE4D9.
[0083]…an inhibitory pharmaceutical composition for use in the treatment or prevention of prostate cancer comprising at least one element selected from the group of: [0084] (a) a compound directly inhibiting the activity of a PDE4D variant selected from the group consisting of PDE4D1, PDE4D2, PDE4D3, PDE4D4, PDE4D5, PDE4D6, PDE4D8, PDE4D9, [0085] (b) a compound indirectly inhibiting the activity of the PDE4D variant of (a); [0086] (c) a dominant negative form of the protein of the PDE4D variant of (a) or a biologically active equivalent thereof; [0087] (d) a nucleic acid encoding and expressing a dominant negative form of the PDE4D variant of (a); [0088] (e) a miRNA specific for the PDE4D variant of (a); [0089] (f) an antisense molecule for the PDE4D variant of (a); [0090] (g) a siRNA specific for the PDE4D variant of (a); [0091] (h) an aptamer specific for the expression product of the PDE4D variant of (a) or for the protein of the PDE4D variant of (a); [0092] (i) a small molecule or peptidomimetic capable of specifically binding to the protein of the PDE4D variant of (a); and [0093] (j) an antibody specific for the protein of the PDE4D variant of (a) and/or an antibody variant specific for the protein of the PDE4D variant of (a). wherein the PDE4D variant is preferably selected from the group consisting of PDE4D5, PDE4D8, PDE4D9.

Accordingly the claims encompass treatment with a vast number of potential compounds, including antibodies specific to PDE4D5 and PDE49; small molecules, aptamers, polypeptides RNA therapeutics (including, e.g., small interfering RNA (siRNA), microRNA (miRNA), anti-sense oligonucleotides, and steric-blocking oligonucleotides) specific for the PDE4D variants or which indirectly affect an activity of the PDE4D variants; demethylation agent; phosphodiesterase displacement factors; dominant negative forms of the PDE4D variant and nucleic acids encoding for dominant negative forms of the PDE4D variant.
The claims do not define the stimulatory compounds or the inhibitory compounds  in terms of their complete structure or any relevant structural properties.
The specification does not adequately describe in terms of its complete structure or any other relevant identifying characteristics any specific agents encompassed by the claims.
As discussed above, the prior art does teach a limited number of compounds that inhibit PDE4D per se. But there is no evidence of record that such compounds particularly affect the activity of PDE4D5 and/or PDE4D9 isoforms, or are specific for the particular isoforms of PDE4D5 and PDE4D9, as is encompassed by the claims. Nor is there any evidence of record to support a conclusion that the limited number of compounds known in the prior art constitutes a representative number of the stimulatory or inhibitory pharmaceutical compounds encompassed by the claims.
Regarding the recitation of the use of a demethylating agent, it has not been established that PDE4D5 and PDE4D9 are differentially methylated such that a demethylating agent could be used to increase the expression of PDE4D5 and PDE4D9, so as to stimulate PDE4D5 and PDE4D9 activity and thereby treat a progressive state of prostate cancer.
The specification does not teach any dominant negative forms of PDE4D5 or PDE4D9 or biologically equivalent forms of PDE4D5 or PDE4D9 so as to enable the artisan to generate dominant negative proteins, or nucleic acids encoding proteins, of PDE4D5 or PDE4D9 or biologically equivalent forms of PDE4D5 or PDE4D9 that could be used to inhibit the activity of PDE4D5 or PDE4D9 so as to treat a progressive state of prostate cancer. 
There is no evidence of record to establish that phosphodiesterase displacement factors were well known in the prior art and could be predictably used to stimulate the activity of PDE4D5 or PDE4D9, so as to treat a progressive state of prostate cancer.
In the absence of specific guidance as to the identity of a representative number of species within the broadly claimed genus of therapeutics (e.g., their structure, biological activity and route of administration), in vivo therapies are highly unpredictable. For example, regarding protein pharmaceuticals, such therapies are unpredictable for the following reasons: (1) the protein maybe inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein: (2) the protein may not reach the target area because, e.g., the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, such as adverse side effects prohibitive to the use of such treatment. Therefore, for each polypeptide, one must develop de novo the appropriate set of parameters for in vivo function and delivery.
As stated in MPEP 2164.03:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.”

Further, as set forth in Rasmussonv. SmithKIine Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
"As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."

In the present situation, the art of small molecule, protein, antibody and nucleic acid therapeutics to treat prostate cancer is highly unpredictable. Yet, the specification does not provide any specific guidance as to how to make and use a representative number of the diverse types of therapies for either stimulating or inhibiting the activity of PDE4D per se or the particular isoforms of PDE4D5 or PDE4D9 so as to treat a progressive state of prostate cancer.
Applicant’s attention is further directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013) wherein it is stated that “Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).” Therein, it was held that even routine experimentation may be undue when it is extensive and the results are unpredictable.
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.	

	
	 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634